Citation Nr: 0924629	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a 
right leg disability, referred to as status-post open, 
comminuted fracture, mid-shaft, right tibia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Jurisdiction has since been 
transferred to the RO in Montgomery, Alabama.

The issue of entitlement to a rating in excess of 10 percent 
for a right leg disability are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A psychiatric disorder was not present in service, or for 
years thereafter.  

2.  The evidence of record fails to reflect that the 
Veteran's reports of stressors are credible.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability, to include PTSD, have not been met.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VA's notice requirements were satisfied by a December 2003 
letter, which was sent prior to the initial adjudication of 
the Veteran's claim.  As to the VA's duty to assist, the 
Veteran's service treatment, in-patient, and personnel 
records have been obtained, as well as Social Security 
Administration (SSA), VA, and private post-service treatment 
records.  Furthermore, no available evidence identified by 
the Veteran as relevant has not been obtained, and the 
Veteran was provided with several appropriate VA examinations 
during the pendency of the instant claim.  The Veteran also 
testified at two hearings, one before the RO and one before 
the undersigned Veteran's Law Judge.

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

To establish entitlement to service connection for PTSD, a 
veteran must provide: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

At his Board hearing, the Veteran testified that he now has 
PTSD as a result of his exposure to wounded soldiers 
returning from Vietnam during his in-service hospitalization 
after a motor vehicle accident.  The Veteran testified that 
he was scheduled to deploy to Vietnam before his motor 
vehicle accident and therefore found his exposure to the 
returning wounded soldiers traumatic.  The Veteran further 
testified that he first sought psychiatric care in the late 
1980's and early 1990's and that he was first diagnosed with 
PTSD is the late 1990's.  At the close of his hearing, the 
Veteran also referenced a post-service stressor, namely an 
incident during his Merchant Marine service when he narrowly 
missed boarding a ship that subsequently sank with his father 
on board.

The Veteran's service treatment records fail to reflect any 
reference to a psychiatric disability in service.  His in-
patient treatment records reflect that he was hospitalized in 
a military hospital during his treatment for and 
convalescence from his in-service motor vehicle accident.

The Veteran's post-service treatment records first reflect 
psychiatric treatment in October 2003.  The Veteran underwent 
a VA psychiatric examination in May 2004, at which time he 
reported that the October 2003 treatment was the first time 
he sought mental health treatment.  The examiner diagnosed 
the Veteran with a depressive disorder, not otherwise 
specified, as the Veteran did not report all of the requisite 
PTSD symptomology to support a diagnosis at that time.  
Additionally, the examiner noted that the Veteran was not 
entirely honest or consistent when answering questions, as 
evidenced by his denial of substance abuse, although his 
substance abuse treatment was documented in his VA treatment 
records.  A June 2004 VA treatment record reflects a negative 
result for a PTSD screening.  

A May 2005 VA treatment record reflects a diagnosis of PTSD, 
and subsequent VA treatment records document the Veteran's 
attendance at a series of PTSD group therapy sessions.  The 
Veteran underwent another VA psychiatric examination in June 
2005, at which time the Veteran only reported his service-
related stressor, (observing Vietnam casualties while 
receiving treatment from his motor vehicle accident), and the 
examiner noted a diagnosis of PTSD.  A review of the June 
2005 VA examination report reflects that the examiner's PTSD 
diagnosis is based on the fact that the Veteran was reporting 
PTSD symptomology at that time (which the examiner found 
"curious," as he did not report the requisite 
symptomatology in May 2004), coupled with the examiner's 
notation that the Veteran's recent VA treatment records 
reflected a PTSD diagnosis.  However, the examiner noted that 
the Veteran only minimally met the criteria for PTSD, and the 
examiner opined that the Veteran's primary diagnosis was 
still depression.  

While the Veteran's June 2005 VA examination report 
references the Veteran's reported symptomology and in-service 
stressor when rendering his PTSD diagnosis, the Board notes 
that a reliable PTSD diagnosis is contingent upon the Veteran 
providing credible accounts of his symptomology and 
stressors.  In May 2004, the VA examiner found that the 
Veteran's accounts were not entirely honest or consistent, 
and the Board reaches a similar conclusion.  At his Board 
hearing, the Veteran testified that he first sought mental 
health treatment in the late 1980's and early 1990's and was 
diagnosed with PTSD in the late 1990's; however, at his 2004 
examination, the Veteran reported having sought mental health 
treatment for the first time in 2003, and the Veteran's 
treatment records first reflect a diagnosis of PTSD in 2005.  
At his VA examinations, the Veteran reported only a service-
related stressor, namely exposure to soldiers wounded in 
Vietnam during his in-service hospitalization; however, at 
his Board hearing, the Veteran reported a post-service 
stressor related to his employment with the Merchant Marines.  
Moreover, although the Veteran did not report sufficient PTSD 
symptomatology to support a PTSD diagnosis at his May 2004 VA 
examination or any PTSD symptomology in June 2004 when the 
Veteran had a negative PTSD screening, the Veteran affirmed 
the requisite PTSD symptomatology at his June 2005 
examination, which the examiner found to be "curious."  
Given the inconsistencies in the Veteran's reported treatment 
history, symptomatology, and stressors, the Board finds that 
the Veteran's accounts are not credible.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005) (finding a history, 
provided by a veteran, that had varied over time was not 
credible).  Therefore, given that the Veteran's accounts are 
not deemed credible, the Veteran's PTSD diagnosis, which is 
necessary predicated on his accounts, is not credible.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).   Without an 
affirmative diagnosis of PTSD based upon credible reports of 
symptomology and PTSD stressors, service connection for PTSD 
is not warranted.

The Board also notes that although the Veteran has 
specifically claimed PTSD and no other psychiatric 
disabilities as the result of his service, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
claims for service connection for PTSD can encompass claims 
for service connection for all psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, service 
connection for an alternate psychiatric disability is not 
warranted on the evidence of record.  The Veteran's 
examination and treatment records reflect diagnoses of 
depression; however, the Veteran was not treated for 
depression in service, and his service treatment records note 
no psychiatric abnormalities.  Moreover, the evidence of 
record first reflects psychiatric treatment in October 2003, 
more than 30 years after service, and at his May 2004 VA 
examination, the Veteran stated that this October 2003 
treatment was his first mental health treatment.  
Additionally, the Veteran's VA treatment records include a 
negative depression screening in November 2000, further 
evidence negating chronicity of depression symptomology since 
service.  Thus, there is no evidence of record suggesting 
that the Veteran has depression or any other psychiatric 
disability that manifested in or is attributable to service.  


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.


REMAND

The Board finds that further evidentiary development is 
necessary before the Veteran's increased rating claim for a 
right leg disability, referred to as status-post open, 
comminuted fracture, mid-shaft, right tibia, may be 
adjudicated.

The last VA examination of record assessing the severity of 
the Veteran's right leg disability was conducted in May 2004.  
(A review of the record reflects that the Veteran was 
scheduled for a subsequent VA examination in June 2005; 
however, the Veteran failed to appear.)  Recent private 
orthopedic treatment records reflect that the Veteran sought 
treatment for right leg pain in October 2008 and fractured 
his right tibia in November 2008 when a tree fell on him.  
The Veteran asserts that his treating medical professionals 
advised him that his 2008 tibia fracture was related to his 
in-service tibia fracture.

Given that the Veteran's last VA orthopedic examination is 
now over five years old, coupled with evidence of a recent 
right tibia fracture that may be related to his service-
connected right tibia fracture residuals, a VA examination is 
warranted to assess the current severity of his service-
related right tibia fracture residuals.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA outpatient 
treatment records from October 2008 to the 
present.

2.  Once the requested development is 
accomplished, schedule the Veteran for an 
examination to determine the current 
severity of the residuals of his in-
service right leg tibia fracture and 
advise the Veteran of the importance of 
reporting to the scheduled examination(s), 
and of the possible adverse consequences, 
to include denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 
(2008).

The examiner should also be provided with 
the Veteran's claims file, asked to fully 
review it, and the review should be 
documented in the report provided.  The 
examiner also should identify the extent 
of current residuals of the Veteran's in-
service leg fracture, including any knee 
and /or ankle impairment as may be related 
thereto.  To the extent feasible, the 
examiner is asked to opine whether the 
Veteran's November 2008 right tibia 
fracture is related to his prior service-
related fracture, and to distinguish to 
the extent possible, any residuals solely 
attributable to the recent fracture from 
those related to the in-service fracture 
in 1968.   

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


